MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                  FILED
      regarded as precedent or cited before any                         Mar 31 2020, 5:38 am

      court except for the purpose of establishing                           CLERK
                                                                         Indiana Supreme Court
      the defense of res judicata, collateral                               Court of Appeals
                                                                              and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEES
      Jeremy J. Grogg                                          Stephen R. Snyder
      Jared P. Baker                                           Randall L. Morgan
      Burt, Blee, Dixon, Sutton & Bloom,                       Snyder Morgan Federoff &
      LLP                                                      Kuchmay LLP
      Fort Wayne, Indiana                                      Syracuse, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Darrin Lincoln, Sherri Lincoln,                          March 31, 2020
      and Raymond Hartman,                                     Court of Appeals Case No.
      Appellants-Defendants,                                   19A-PL-1476
                                                               Appeal from the Kosciusko Circuit
              v.                                               Court
                                                               The Honorable Michael W. Reed,
      Carlos Rico and Maria                                    Judge
      Guadalupe Rico,                                          Trial Court Cause No.
      Appellees-Plaintiffs                                     43C01-1702-PL-11




      May, Judge.

[1]   Darrin Lincoln, Sherri Lincoln, and Raymond Hartman (collectively,

      “Lincolns”) appeal the trial court’s ruling permanently enjoining them from


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020             Page 1 of 19
      placing any obstruction on the property of Carlos Rico and Maria Guadalupe

      Rico (collectively, “Ricos”). The Lincolns raise four issues on appeal, which

      we revise and restate as one issue - whether the trial court improperly granted

      the Ricos’ motion for permanent injunction. We affirm.



                            Facts and Procedural History
[2]   The Ricos own real estate commonly known as 309 East Van Buren Street,

      Leesburg, Indiana (“Rico Property”). A. Maxine McMillan and Charles G.

      McMillian conveyed the Rico Property to the Ricos on November 10, 1989, via

      Warranty Deed duly recorded in the Office of the Recorder of Kosciusko

      County, Indiana. The November 10, 1989, Warranty Deed first described the

      Rico Property as:


              Commencing at a point 24 rods and 12 links west of the east
              section line of Section 8, Township 33 North, Range 6 East, on
              the north line of Van Buren Street in the Town of Leesburg,
              thence north 24 rods and 12 links; thence east to a point 186 feet
              west of the west line of the right-of-way of the Cincinnati,
              Wabash and Michigan Railway Company (now Big Four
              Railway); thence due south 24 rods and 12 links; thence west on
              the north line of Van Buren Street to the place of beginning.


      (Appellee Ex. 12 (hereinafter “First Description”).) Immediately thereafter, the

      Warranty Deed stated:


              The above described tract also being more particularly described
              as follows:



      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 2 of 19
              Part of the Northeast Quarter of Section 8, Township 33 North,
              Range 6 East, Kosciusko County, Indiana, more particularly
              described as follows, to wit:


              Commencing at the point of intersection of the centerline of the
              New York Central Railroad (Formerly the Cincinnati, Wabash
              and Michigan Railway Co.) with the north right-of-way line of
              Van Buren Street in the Town of Leesburg, Indiana; thence
              West, on and along said north right-of-way line, a distance of
              232.7 feet to the true point of beginning; thence continuing west,
              on and along said north right-of-way line, a distance of 113.4 feet
              to an iron pipe found; thence northerly, by an interior angle of 89
              degrees 23 minutes 20 seconds, on and along a line established by
              monuments found a distance of 386.5 feet (recorded 403.92 feet)
              to an old wood corner post found: thence easterly, by an interior
              angle of 89 degrees 36 minutes 20 seconds, on and along a line
              established by an existing line fence, a distance of 116.0 feet to an
              old wood corner post found, situated 232.7 feet west of the
              centerline of said New York Central Railroad; thence southerly,
              by an interior angle of 90 degrees 00 minutes 20 seconds, parallel
              to the centerline of said railroad, a distance of 384.5 feet
              (Recorded 403.92 feet) to the true point of beginning.


      (Id. (hereinafter “Second Description”).) The First Description was copied

      from the deed by which the McMillans acquired title. The Second Description

      was derived from a survey performed by Jerry Walker in 1989.


[3]   The Lincolns own real estate to the east of the Rico Property, commonly

      known as 311 East Van Buren Street, Leesburg, Indiana (“Lincoln Property”).

      Raymond Hartman moved onto the Lincoln Property in 1961. He

      subsequently conveyed the Lincoln Property to Darrin Lincoln and Sherri



      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 3 of 19
      Lincoln in 2016 via Warranty Deed. 1 A driveway runs near the area where the

      eastern edge of the Rico Property meets the western edge of the Lincoln

      Property. The Ricos owned and operated a landscape and lawn care business

      on the north portion of the Rico Property. The Ricos utilized the driveway to

      access their business facilities in the rear of their property.


[4]   The Lincolns constructed a fence down the middle of the driveway in January

      2017. The fence prevented the Ricos from accessing the driveway. The

      driveway was the only improved roadway leading to the rear of the Rico

      Property. Consequently, the Ricos began using an unfinished access route off

      Old State Road 15 through an additional lot owned by the Ricos to access the

      rear of the Rico Property. The access route was often muddy, causing the

      Ricos’ vehicles and equipment to get stuck and damaged. The Ricos filed suit

      on February 6, 2017, seeking preliminary and permanent injunctive relief and

      damages. The court held a hearing on the Rico’s motion for preliminary

      injunction on April 4, 2017, and the court entered a preliminary injunction on

      April 20, 2017, ordering the Lincolns to remove the fence.


[5]   On April 2, 2019, the court held a bench trial on the Ricos’ verified complaint

      for permanent injunction and damages. After entry of the preliminary

      injunction, the Ricos moved to a different residence. While they no longer

      lived at the Rico Property or operated their business on the property at the time




      1
          Hartman retained a life estate in the Lincoln Property.


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 4 of 19
      of the bench trial, they still owned the Rico Property and wished to sell it.

      After the bench trial, both sides submitted proposed findings of fact and

      conclusions of law. On May 29, 2019, the court issued its findings of fact,

      conclusions of law, and order enjoining the Lincolns


              from placing any obstruction on the Rico Property, as that
              property is described in the top legal description contained in the
              deed from McMillan to [Rico], being determined as beginning on
              the right-of-way line of Van Buren Street at a point 186 feet west
              of the original 66-foot right-of-way of the railroad and running
              thence due north.


      (App. Vol. II at 14.)



                                 Discussion and Decision
[6]   Indiana Trial Rule 52(A) requires the trial court to make special findings of fact

      without request in granting or refusing a preliminary injunction. However,

      Rule 52 does not require findings of fact when granting or refusing a permanent

      injunction.


              Where, as here, the trial court enters findings of fact and
              conclusions thereon without an Indiana Trial Rule 52 written
              request from a party, the entry of findings and conclusions is
              considered to be sua sponte. Dana Companies, LLC v. Chaffee
              Rentals, 1 N.E.3d 738, 747 (Ind. Ct. App. 2013), trans.
              denied. Where the trial court enters specific findings sua sponte,
              the findings control our review and the judgment only as to the
              issues those specific findings cover. Id. Where there are no
              specific findings, a general judgment standard applies and we


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 5 of 19
              may affirm on any legal theory supported by the evidence
              adduced at trial. Id.


              A two-tier standard of review is applied to the sua sponte findings
              and conclusions made: whether the evidence supports the
              findings, and whether the findings support the
              judgment. Id. Findings and conclusions will be set aside only if
              they are clearly erroneous, that is, when the record contains no
              facts or inferences supporting them. Id. A judgment is clearly
              erroneous when a review of the record leaves us with a firm
              conviction that a mistake has been made. Id. In conducting our
              review, we consider only the evidence favorable to the judgment
              and all reasonable inferences flowing therefrom. Id. We will
              neither reweigh the evidence nor assess witness credibility. Id.


      Samples v. Wilson, 12 N.E.3d 946, 949-50 (Ind. Ct. App. 2014). If a party does

      not challenge the factual findings of the trial court, we must accept them as

      true. Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992).


[7]   A permanent injunction is a judicial decree “prohibiting injurious interference

      with rights.” Drees Co., Inc. v. Thompson, 868 N.E.2d 32, 41 (Ind. Ct. App.

      2007), reh’g denied, trans. denied. We will reverse the grant of a permanent

      injunction only when it was arbitrarily granted or amounted to an abuse of

      discretion. Id. “A trial court abuses its discretion when its decision is clearly

      against the logic and effect of the facts and circumstances, or if it misinterprets

      the law.” Id. The trial court is to evaluate


              four factors in determining the propriety of permanent injunctive
              relief: (1) whether the plaintiff has succeeded on the merits; (2)
              whether plaintiff’s remedies at law are adequate; (3) whether the
              threatened injury to the plaintiff outweighs the threatened harm a
      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 6 of 19
              grant of relief would occasion upon the defendant; and (4)
              whether the public interest would be disserved by granting relief.


      Id.



                     1. Whether the Ricos Succeeded on the Merits
[8]   As to this issue, the trial court found and concluded as follows:


              1. Plaintiffs are the owners of real estate commonly known as
                 309 E. Van Buren Street, Leesburg, Indiana, and legally
                 described in the Warranty Deed from A. Maxine McMillan
                 and Charles G. McMillan to Carlos Rico and Jennifer M.
                 Rico dated November 10, 1989, and recorded in Deed Record
                 336, Page 229 in the records of the Recorder of Kosciusko
                 County, Indiana. (Exhibit 12) (“Rico Property”).


              2. The Warranty Deed from McMillan to Rico contains two
                 legal descriptions, the first description being the legal
                 description by which McMillan took title and the second
                 description being one prepared by Jerry K. Walker, surveyor,
                 apparently prepared based on a survey certified by Jerry K.
                 Walker December 1, 1989 (Exhibit 7).


              3. The two legal descriptions contained in the deed from
                 McMillan to Rico are not identical.


              4. The legal description prepared by Jerry K. Walker is based on
                 monuments found in the field as opposed to the original
                 description contained at the top of the deed from McMillan to
                 Rico.


              5. The original, larger tract from which the Rico parcel devolved
                 is contained in a Warranty Deed from John R. Bain to
      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 7 of 19
            Gardner Watts dated May 21, 1842, and recorded November
            15, 1843, in Deed Record 4, Page 56, in the Office of the
            Recorder of Kosciusko County, Indiana.


        6. The railroad, to which reference is made in numerous exhibits
           in this matter, was established by grant of right-of-way on
           April 6, 1870, and had a width of 66 feet (Exhibit 2).


        7. The next deed in the chain of title to the Rico Property was
           from Thomas Lay et al. to Jordan Becknell dated February 8,
           1884, and recorded March 3, 1884. That deed conveys a
           parcel 24 rods and 12 links square “excepting therefrom the
           right-of-way of the C.W. and M. Railway” (Exhibit 3), and
           has a beginning point at the intersection of the east line of
           Section 8, Township 33 North, Range 6 East, and the north
           line of the right-of-way of Van Buren Street extended.


        8. Subsequent to the grant of the railroad right-of-way, there was
           a conveyance of a tract 66 feet by 132 feet to the same
           railroad, the east line of which was coterminous with the west
           line of the railroad right-of-way. The south line of that tract
           was the north right-of-way line of Van Buren Street. That
           deed was from Margaret J. Thomas to the railroad, dated
           March 18, 1898, and recorded April 5, 1898 (Exhibit 4). This
           was an absolute conveyance, containing warranties and not a
           grant of right-of-way.


        9. The deed by which Defendants took title is dated September
           2, 2016, and recorded September 9, 2016, as Instrument No.
           2016090378 in the Office of the Recorder of Kosciusko
           County, Indiana, and contains as a beginning point of the
           description the point of intersection of the west right-of-way
           line of the railway and the north line of Van Buren Street if
           extended (Exhibit 8). The address of Defendants’ property is
           311 E. Van Buren Street (“Lincoln Property”).

Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 8 of 19
        10. A survey was prepared by Marbach & Brady Land Surveying,
            Inc., dated April 15, 1997, which accurately reflects the
            existence of the original 66-foot wide railway right-of-way, the
            conveyance of the 66 foot x 132-foot tract to the railway and
            the proper location of the Lincoln Property (Exhibit 5). The
            Marbach & Brady survey shows the beginning point of the
            legal description for the Lincoln Property to be 66 feet west of
            the point of intersection of the north right-of-way line of Van
            Buren Street extended and the west right-of-way line of the
            original 66-foot right-of-way of the railway.


        11. The Marbach & Brady survey also shows an area 16 feet at
            the north, 13 feet at the south and adjacent to the original
            right-of-way line of the railway to be the property of the
            railroad ‘by adverse possession’. [sic] The surveyor’s report
            appearing at page 2 of the Marbach & Brady survey explains
            the method utilized for the determination of the west line of
            the right-of-way of the railway. This strip begins at the north
            line of the 60-foot x 132-foot strip (Exhibit 4) and runs north.
            The numbers used by Marbach & Brady correspond to
            numbers shown on the Val map (Exhibits 6 and B).


        12. Maintained in the Office of the Kosciusko County Surveyor
            are certain maps known as “Val” maps depicting the location
            of various railroad rights-of-way in Kosciusko County. These
            maps are prepared by the railroad and are modified from time
            to time to reflect changes in railroad property (Testimony of
            M. Kissinger). Exhibit 6 and Exhibit A depict the location of
            railroad property at the intersection of the railroad and Van
            Buren Street in Leesburg, Indiana. These exhibits evidence
            the transfer of the 66-foot x 132-foot parcel (No. 11) shown in
            Exhibit 4, and the adverse possession of an approximate 13-
            foot wide tract north of the 66-foot x. 132-foot parcel (No. 9).
            It is impossible to determine from Exhibit 6 or Exhibit B the
            date on which changes to the original Val map were made.
            The original date on the Val map is June 3, 1915.

Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 9 of 19
        13. The date of conveyance of the original tract from which the
            Rico Property was later conveyed has as its beginning point
            the east line of Section 8, Township 33 North, Range 5 East,
            which is also the section line which would be intersected by
            the north right-of-way line of Van Buren Street if extended
            east. The original conveyance, having been made May 21,
            1842, makes no reference to the railroad because the railroad
            did not exist until 1870 (Exhibit 2).


        14. The survey of Jerry K. Walker erroneously adds
            approximately 13 feet to the right-of-way of the railroad,
            causing the southeast corner of the Rico Property, which is
            also the southwest corner of the Lincoln Property, to be
            located 13.7 feet west of its true location (Testimony of M.
            Kissinger).


        15. Christopher McCrea, a registered Indiana land surveyor,
            indicated his survey showed a 1.5-foot discrepancy from the
            survey performed by Jerry K. Walker (Exhibit 7). McCrea
            testified that he only reviewed the deed to Lincoln (Exhibit 8),
            the Walker survey (Exhibit 7), and the Val map (Exhibit 6).
            He did not review any deeds in the chain of title to the Rico
            Property. For the location of items and measurements shown
            on Exhibit E, McCrea relied on the Walker survey. Any
            errors contained in the Walker survey were perpetuated by the
            McCrea survey (Exhibit E). McCrea also testified he located
            the railroad right-of-way 33 feet West of the east section line,
            rather than 30 feet as called for in the grant of right-of-way
            (Exhibit 2). McCrea also testified that he believed Walker
            began his description at the center of the railroad right-of-way
            because it would be more expensive to locate the east line of
            Section 8 and begin the description there, as called for in the
            original description to the Rico Property, and that a proper
            survey would begin at the east line of Section 8.



Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 10 of 19
        16. Danny McAfee, former owner of Auburn Abstract Company
            and trained in the examination of titles, testified that although
            he would have insured title to the Rico Property as described
            in the Walker survey, based on title documents, the
            description was inaccurate. He further testified the southeast
            corner of the Rico Property being the same as the southwest
            corner of the Lincoln Property was actually located 13.7 feet
            east of the location shown on the Walker survey in
            accordance with the title documents.


        17. Plaintiffs maintain an access driveway to the rear of Plaintiffs’
            property which serves as the only means of access to the
            garage and rear of the property, the rear being the north side
            of the property.


        18. Defendants constructed a fence in such a fashion that it
            obstructed access to the driveway and prevented access to the
            rear of Plaintiffs’ property.


        19. The fence constructed by Defendants was located west of the
            west line of the Lincoln Property when the west line of the
            Lincoln Property is properly calculated as being 186 feet west
            of the west line of the original railroad right-of-way, the only
            expressly granted right-of-way which exits [sic] or has ever
            existed immediately north of Van Buren Street.


(App. Vol. II at 8-12.)




Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 11 of 19
[9]    The Lincolns do not challenge any of the above findings of fact. 2

       Consequently, they stand as proven. Coles v. McDaniel, 117 N.E.3d 573, 576

       (Ind. Ct. App. 2018) (“Husband does not challenge the trial court’s findings,

       and thus they stand as proven.”). Therefore, we look to see if the findings

       support the trial court’s conclusions. Id.


[10]   The Lincolns contend the trial court’s legal conclusion that the First

       Description controls is erroneous. They argue the Second Description in the

       Rico Deed should control. The Second Description in the Rico Deed states the

       Ricos’ east property line is 232.7 feet west of the centerline of the New York

       Central Railroad. If the Second Description controls, the fence was not located

       on the Rico Property. The Lincolns argue the Second Description is the more

       particular description contained in the Rico Deed, and where the deed contains

       multiple descriptions, the more particular description controls. See Gano v.

       Aldridge, 27 Ind. 294, 295 (1866) (“It is a rule of construction that words of

       particular description will control more general terms of description, when both

       cannot stand together.”).




       2
         The Lincolns do take issue with the trial court’s Finding of Fact 21: “The fence constructed by Defendants
       was located wholly on property owned by Plaintiffs.” (App. Vol. II at 12.) However, Finding of Fact 21 is
       actually a conclusion of law because it requires the court to first determine which description in the Rico
       Deed is controlling. See State v. Van Cleave, 674 N.E.2d 1293, 1296 (Ind. 1996) (“We are not bound by the
       trial court’s characterization of its results as ‘findings of fact’ or ‘conclusions of law.’ Rather, we look . . . to
       the substance of the judgment and will review a legal conclusion as such even if the judgment wrongly
       classifies it as a finding of fact.”), reh’g granted in part 681 N.E.2d 181 (Ind. 1997), cert. denied 522 U.S. 1119
       (1998).

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020                          Page 12 of 19
[11]   Further, the Lincolns argue that extrinsic evidence supports their position. The

       Ricos argue the trial court did not err, and the First Description contained in

       the Rico Deed should control. Rather than provide a more particular

       description of the property, the Ricos argue the Second Description “as derived

       from the Walker Survey served as an attempt to make the description ‘more

       updated’ rather than ‘more particular.’” (Appellee Br. at 18 (quoting Tr. Vol.

       III at 36, 48)). If the First Description controls, then the fence was located on

       the Rico Property.


[12]   The First Description and the Second Description do not describe identical

       pieces of land. (App. Vol. II at 8-12.) Nevertheless, the plain language of the

       Rico Deed indicates that the Second Description was meant to refer to the same

       land described by the First Description, and the McMillians intended to convey

       that land to the Ricos. See Clark v. CSX Transp., Inc., 737 N.E.2d 752, 757 (Ind.

       Ct. App. 2000) (“The object of deed construction is to ascertain the intent of the

       parties and where there is no ambiguity in the deed, the intention of the parties

       must be determined from the language of the deed alone.”), reh’g denied, trans.

       denied. In Hornet v. Dumbeck, we quoted a rule of construction pronounced by

       the Supreme Court of Iowa:


               ‘Where a deed of conveyance contains a general description of
               the property conveyed, which is definite and certain in itself, and
               is followed by a particular description also, such particular
               description will not limit or restrict the grant which is clear and
               unambiguous by the general description. *** Where the general
               description is indefinite and uncertain, and reference to the
               particular description must be had, in order to ascertain with

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 13 of 19
               certainty the subject of the grant; in such cases the rule does not
               apply. But then the whole language will be taken together, and
               though it may be ambiguous or even contradictory, if, upon the
               whole instrument, there is sufficient to manifest the intention of
               the parties with reasonable certainty, that will suffice.’


       78 N.E. 691, 695 (Ind. Ct. App. 1906) (quoting Barney v. Miller, 18 Iowa 460,

       466 (1865)). We also quoted the Supreme Judicial Court of Maine’s statement

       that “‘a true and certain description of the grant is never invalidated by the

       addition of a falsity, when the intention of the parties can be subserved, and the

       conveyance upheld, by sustaining the true and rejecting the false description.’”

       Id. (quoting Abbott v. Pike, 33 Me. 204, 204 (1851)). We went on to note “‘a

       general description, which is definite and certain, cannot be restricted.’” Id. at

       695 (quoting College Corner, etc., Co. v. Moss, 92 Ind. 119, 129 (1883)).


[13]   Here, the First Description takes precedence over the Second Description. The

       First Description clearly states the Rico Property’s boundaries and is a

       description that prior owners had effectively used to transfer title. The Walker

       Survey description is an erroneous added description. Therefore, the language

       from Hornet that we have adopted dictates that the First Description controls

       because it is a definite and certain general description. Given that the First

       Description is sufficiently particular to identify the land intended to be

       conveyed, we do not need to look at extrinsic evidence. See Lippeatt v. Comet

       Coal & Clay Co., Inc., 419 N.E.2d 1332, 1335 (Ind. Ct. App. 1981) (holding deed

       was unambiguous and therefore there was no need to rely on extrinsic

       evidence), reh’g denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 14 of 19
                            2. Plaintiff’s Remedy at Law and Harm
[14]   As to these issues, the trial court found and concluded as follows:


               22. If Defendants are not permanently enjoined from
               reconstructing the fence or otherwise obstructing Plaintiffs’
               access to the driveway, Plaintiffs will suffer irreparable harm in
               that they will not have unimpeded use and control over their real
               estate and they will not have adequate access to the rear of their
               property.


               23. Plaintiffs are without adequate remedy at law.


               24. Defendants have placed an apparent cloud on the Rico
               Property title by building the fence and continuing to assert a
               claim of right to restrict Plaintiff’s access to the rear of the
               property.


               25. Plaintiffs have been unable to sell the Rico Property until the
               apparent cloud on the property’s title has been removed and
               Plaintiffs can convey title to a potential buyer which includes
               access to a public road, specifically, the connecting driveway to
               Van Buren Street, which is the only way to access the property
               from a public road.


               26. The driveway where Defendant placed the fence has been the
               sole means of public road access for the original Rico Property
               since well before either Plaintiffs or Defendants owned their
               respective properties and continues to be the sole public road
               access.


               27. Plaintiffs have used the driveway as the sole public road
               access since purchasing the property in 1989, and continued to
               do so until Defendants blocked the drive with a fence. Because
               that drive is the only public access for the original Rico Property,
       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 15 of 19
               this Court issued a preliminary injunction and Order requiring
               Defendants to remove the fence.


               28. Photographic evidence shows that the current actual use, and
               apparent historical use, of the parties’ real estate and driveway,
               including the location of the driveway and the tree line between
               the two (2) tracts of real estate, is consistent with the location of
               the property line as determined by the Court.


       (App. Vol. II at 12-13.) Whether the Ricos have an adequate remedy at law

       and whether they have suffered clear, irreparable harm are more properly

       considered legal conclusions rather than findings of fact. See supra note 2. We

       regard the remaining findings as true because the Lincolns do not challenge

       them on appeal. See Coles, 117 N.E.3d at 576 (unchallenged findings are

       accepted as true).


[15]   The Lincolns argue the trial court erred in issuing a permanent injunction

       because the Ricos have an adequate remedy at law and have not suffered clear,

       irreparable harm. The Lincolns argue the Ricos suffered only monetary harm

       in the form of lost property value and lost business, such that an award of

       damages represents an adequate remedy. The Lincolns contend that economic

       harm alone does not justify issuance of an injunction. See Ind. State Dept. of

       Welfare, Medicaid Div. v. Stagner, 410 N.E.2d 1348, 1354 (Ind. Ct. App. 1980)

       (holding lost income to medical services provider from delayed Medicaid

       reimbursement payments was not irreparable harm justifying the issuance of a

       preliminary injunction).



       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 16 of 19
[16]   However, the trial court’s findings of fact support the conclusions the Lincolns’

       challenge. The trial court found that in the absence of an injunction, the Ricos

       “will not have unimpeded use over their real estate and they will not have

       adequate access to the rear of their property.” (App. Vol. II at 12.) Moreover,

       the trial court found the Lincolns “have placed an apparent cloud on the Rico

       Property title[.]” Id. The trial court also found the Ricos are unable to sell the

       Rico Property until the issue is resolved, and the court found the Ricos have

       used the driveway as the sole public access road since they bought the Rico

       Property. Id.


[17]   Landowners suffer harm when they are prevented from having full access to

       their property. Ballard v. Harman, 737 N.E.2d 411, 417-18 (Ind. Ct. App. 2000)

       (holding appellants had no interest in real estate and affirming injunction

       prohibiting them from placing materials or obstacles on the real estate), reh’g

       denied. Further, landowners have the right to sell their property. See Meridian

       Mortg. Co., Inc. v. State, 395 N.E.2d 433, 439 (Ind. Ct. App. 1979) (“The three

       primary indicia of ownership of personal property are Title; possession; and

       Control, which includes the right to sell, dispose of, or transfer.”), reh’g denied.

       Thus, the trial court’s findings support its conclusion that the Ricos will suffer

       clear, irreparable harm in the absence of an injunction because they cannot fully

       use or sell the Rico Property without an injunction.


[18]   The findings also support the trial court’s conclusion that without an injunction

       the Ricos are without adequate remedy at law. The fence prevented the Ricos

       from full use of the Rico Property. The Lincolns’ fence constituted a

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 17 of 19
       continuing trespass on the Rico Property. As we observed long ago, “[t]he law

       is well-settled that an injunction is a proper remedy to prevent a continued

       trespass.” Selvia v. Reiteyer, 295 N.E.2d 869, 875 (Ind. Ct. App. 1973), reh’g

       denied. Even though the Ricos no longer lived or operated a business on the

       Rico Property at the time of trial, they still owned the property and were

       entitled to full use of it. Therefore, the trial court did not abuse its discretion

       when it issued a permanent injunction enjoining the Lincolns from placing an

       obstruction on the Rico Property. 3 See Liter’s of Ind., Inc. v. Bennett, 51 N.E.3d

       285, 300 (Ind. Ct. App. 2016) (holding permanent injunction should be entered

       requiring landowner to remove portion of roof that extended over neighbor’s

       property), reh’g denied, trans. denied. 4



                                                  Conclusion
[19]   The First Description of the Rico Deed controls because it accurately describes

       the property the McMillans intended to convey to the Ricos. The Ricos are

       without adequate remedy at law and would suffer clear, irreparable harm in the




       3
         The Lincolns also argue that, if we hold the permanent injunction was erroneously granted, then they
       should receive damages and attorney fees for the issuance of the preliminary injunction that required them to
       remove the fence. As we affirm the trial court’s injunction order, we need not address this argument. See
       Leone v. Keesling, 858 N.E.2d 1009, 1016 n.8 (Ind. Ct. App. 2006) (refusing to address argument that appellant
       was not entitled to attorney fees), trans. denied.
       4
         The fourth factor a trial court is to consider in deciding whether to issue a permanent injunction is the
       impact granting the injunction will have on the public interest. See Drees Co., Inc., 868 N.E.2d at 41. Here the
       trial court made no findings regarding the public interest. As the parties allege no error with regard to the
       factor, we need not review this factors. See, e.g., Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind. Ct. App. 2003)
       (appellate court will not become an advocate for parties).

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020                    Page 18 of 19
       absence of an injunction because the Lincolns’ fence trespassed on the Ricos’

       property. Therefore, we affirm.


[20]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1476 | March 31, 2020   Page 19 of 19